Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 1 of 19 Page ID #:3386

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-cv-02109 JVS(ADSx)                                   Date   11/26/19
 Title             F.T.C. v. American Financial Support Services, Inc.



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
           Lisa Bredahl/Rolls Royce Paschal                                   Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Order to Show Cause Why a Preliminary
                        Injunction Should Not Issue

      Before the Court is the Federal Trade Commission’s (“F.T.C.”) Application for an
Order to Show Cause Why a Preliminary Injunction Should Issue (“Motion”). Mot., ECF
No. 2-2. Defendants American Financial Support Services, Inc. (“AFSS”), US Financial
Freedom Center, Inc. (“USFFC”) and Jay Singh (“Singh”) (collectively, the “AFS
Defendants”) opposed the Motion. Opp’n. 1. ECF No. 48. Defendants Carey G. Howe
(“C. Howe”), Ruddy Palacios aka Ruddy Barahona (“Palacios”), and Shunmin “Mike”
Hsu (“Hsu”) (the “Arete Individuals”) and Arete Financial Group d/b/a Arete Financial
Freedom (“AFF”) and Arete Financial Group LLC (“Arete LLC”) (collectively, “Arete”)
also opposed the motion. Opp’n. 2, ECF No. 49. Oliver Pomazi (“Pomazi”) later joined
Arete and the Arete Individual’s opposition. ECF No. 69.

         The remaining defendants have not filed an appearance:

                    CBC Conglomerate LLC d/b/a 1file.org (“1file.org”);

                    Diamond Choice Inc. d/b/a Interest Rate Solutions (“Diamond Choice”);

                    J&L Enterprise LLC d/b/a Premier Solutions Servicing (“PSS”);

                    La Casa Bonita Investments, Inc. f/k/a La Casa Bonita Investments LLC
                    d/b/a Education Loan Network and d/b/a Edunet (collectively, “LCB”) and




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 2 of 19 Page ID #:3387

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                Date    11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

                 Anna C. Howe (“A. Howe”).1

      Relief Defendant MJ Wealth Solutions, LLC (“MJ Wealth”) has not filed an
appearance.

         For the following reasons, the Court GRANTS the motion.

                                            I. BACKGROUND

       The Complaint alleges the following five causes of action: (1) violations of the
F.T.C. Act (15 U.S.C. § 45(a)) (deceptive student loan debt relief representations); (2)
violations of the Telemarketing Sales Rule (“TSR”) (16 C.F.R. pt. 310) (advance fee for
debt relief services); (3) misrepresentation of affiliation; (4) material debt relief
misrepresentations; and (5) that MJ Wealth has received assets from Defendants that are
traceable to funds obtained through deceptive practices. Compl., ¶¶ 51-69, ECF No. 1.
The Complaint asserts that the Corporate Defendants operate a common enterprise. Id. at
 ¶ 22. The Individual Defendants allegedly control the Corporate Defendants. Id.

       The Complaint alleges that Defendants (1) engage in deceptive marketing
practices; (2) make deceptive payment reduction representations; (3) make
misrepresentation as to payments received from consumers and their servicing; (4) make
misrepresentation as to their affiliation with the government; (5) collect upfront fees
when consumers agree to their services. See generally, Compl.

      In conducting their business, the Corporate Defendants have made four different
types of misrepresentations to consumers. First, Defendants directly represent to
consumers that they are affiliated with the Department of Education (“DOE”) when they
are not. Pl. Ex. 3, 89 (“Mr. Scott stated that AFSS was a third party company that
worked with the Department of Education [] to assist people who might be eligible for
student loan debt forgiveness.”); Pl. Ex. 4, 96; Pl. Ex. 12, 349; Pl. Ex. 15, 441.
Consumers only realize the Corporate Defendants are not affiliated with DOE or their
loan servicers until they speak to their federal loan servicers. See e.g., Pl. Ex. 8, 210; Pl.


         1
       For ease of reference, unless otherwise noted, the Court in its order refers collectively to all
defendants as “Defendants,” all individual defendants as the “Individual Defendants,” and all corporate
defendants, as the “Corporate Defendants.”
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 3 of 19 Page ID #:3388

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                        Date    11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

Ex. 16, 448 (“I explained that I had paid Arete based on its claims that it was working
with Mohela and DOE to reduce my student loan payments. The Mohela representative
that I talked to explained that they did not work with Arete and suggested that I may have
been misled.”).

      Second, Defendants claim that if consumers sign up for their services and pay them
both an upfront fee and regular monthly payments, they will enroll consumers in
government programs that will lower their monthly payments or loan balances.2 For
example, the F.T.C. provides evidence that consumers were told they would obtain loan
forgiveness after specific time periods.3 Such assertions are misrepresentations since
federal student loan forgiveness programs have strict eligibility requirements requiring
payments for ten or more years, and monthly payments on income driven repayment
plans can vary based upon changes in a borrower’s circumstance. See Pl. Ex. 22, 701-
702.

       The third type of misrepresentation made by the Corporate Defendants is that they
will apply the fees paid to them by consumers to the consumers’ student loan balances or
monthly payments.4 However, the Corporate Defendants did not apply the fees to the
student loans.5 Consumers often discovered that the money was not applied to their loans
when their loans became delinquent. See e.g., Pl. Ex. 17, 494. Furthermore, the
Corporate Defendants worked with third parties who offered loans to consumers who
could not afford to pay the upfront fee, thereby burdening consumers with an additional
loan. See e.g., Pl. Ex. 19, 559 (“Brian explained . . . that they could arrange a loan to
finance the cost of the program.”).

         Fourth, the Corporate Defendants misrepresented that they would be taking over

         2
          See e.g., Pl. Ex. 1, 1-2; Pl. Ex. 3, 90; Pl. Ex. 4, 97; Pl. Ex. 5, 109-10; Pl. Ex. 6, 145.
         3
        See e.g., Pl. Ex. 3, 90 (“He said they would reduce the term of my loan from 160 months to 120
months”); Pl. Ex. 8, 209 (“The 1file.org representative said that thereafter, if I made monthly payments
of $39 for 120 months, the balance of my student loans would be forgiven”); Pl. Ex. 9, 214-15.
         4
        See e.g., Pl. Ex. 1, 1 (“[H]e was very clear that the $39 monthly payment would be applied to
my student loans[.]”); Pl. Ex. 4, 99 (“[I believed that Arete had me in a loan repayment program to pay
$39 for 20 years, and that Arete would be applying that $39 entirely towards my loans.”).
         5
          See e.g., Pl. Ex. l, 4-5, 8; Pl. Ex. 2, 51; Pl. Ex. 4, 99.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 3 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 4 of 19 Page ID #:3389

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                 Date    11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

the loan servicing from the federal loan servicers by processing payments and filing
certifications as required under the DOE’s income driven repayment programs.6
Consumers were also told that they should stop paying their current servicer and instead
make payments to Defendants. See, e.g., Pl. Ex. 7, 173-74 (“He told me that I should
stop paying my student loan through Navient and just pay 1file.org because 1file.org
would be managing my student loans”). Although Defendants’ representatives provided
during their phone call with consumers a standard contract with fine-print explaining that
they were not affiliated with the government, were not loan servicers, and would not
attempt to reduce or adjust the consumer’s student loan debt, the disclaimers contradicted
what representatives said verbally to consumers in the same call. See, e.g., Pl. Ex. 1,
Attach. B. Defendants also urged consumers to sign the contract while they were still on
the phone, and the forms jump to different screens when a consumer signs in one space,
thus not allowing them to review the entire contract. See, e.g., Pl. Ex. l, 2; Pl. Ex. 2, 49;
Pl. Ex. 3, 91.

       There is evidence that if consumers were convinced that Defendants were loan
servicers, Defendants would ask for consumers’ login credentials to their DOE Federal
Student Aid website or their loan servicer’s website and then change the login
credentials, contact address, and email address without consumer authorization.7 As a
result consumers do not receive communications from their actual loan servicers such as
information about missed payments. See e.g., Pl. Ex. 22, 704-05. The Higher Education
Loan Authority of the State of Missouri (“MOHELA”) is also under the impression that
the Corporate Defendants use consumer information to impersonate consumers or their
family members on calls. See e.g., id. at 702-03. The Corporate Defendants have also
misreprented or directed consumers to misrepresent certain information such as their
family size and income. See e.g., Pl. Ex. 1, 3; Pl. Ex. 15, 444; Pl. Ex. 19, 562.

       On November 4, 2019, the F.T.C. requested that the court enter a temporary
restraining order (“TRO:”). ECF No. 3. The Court granted the TRO the same day. ECF
No. 41.


         6
        See e.g., Pl. Ex. 3, 90 (“Mr. Greene told me that AFSS would have my loan transferred from
Navient to AFSS and AFSS would service it directly.”); Pl. Ex. 7, 173.
         7
      Pl. Ex. 1, 2, 3-4; Pl. Ex. 4, 97; Pl. Ex. 6, 145; Pl. Ex. 8, 208; Pl. Ex. 3, 89; Pl. Ex. 19, 564;
Compare Pl. Ex. 22, 704, 709-14 with Pl. Ex. 23, 732, 1184-85; see also Pl. Ex. 6, 147; Pl. Ex. 9, 256.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 4 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 5 of 19 Page ID #:3390

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

                                         II. LEGAL STANDARD

       On an application for a preliminary injunction, the plaintiff has the burden to
establish that (1) they are likely to succeed on the merits, (2) they are likely to suffer
irreparable harm if the preliminary relief is not granted, (3) the balance of equities favors
the plaintiff, and (4) the injunction is in the public interest. Winter v. Natural Res. Def.
Council, Inc., 555 U.S. 5, 20 (2008).

       In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
“serious questions going to the merits, and a balance of hardships that tips sharply toward
the plaintiff can support issuance of a preliminary injunction, so long as the plaintiff also
shows that there is a likelihood of irreparable injury and that the injunction is in the
public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th
Cir. 2011). Moreover, in the Ninth Circuit a plaintiff may meet this burden if they
“demonstrate[] either a combination of probable success on the merits and the possibility
of irreparable injury or that serious questions are raised and the balance of hardships tips
sharply in his favor.” Johnson v. California State Bd. of Accountancy, 72 F.3d 1427,
1429 (9th Cir. 1995) (internal quotations and citation omitted) (emphasis in original).
“To reach this sliding scale analysis, however, a moving party must, at an ‘irreducible
minimum,’ demonstrate some chance of success on the merits.” Global Horizons, Inc. v.
U.S. Dep’t of Labor, 510 F.3d 1054, 1058 (9th Cir. 2007) (citing Arcamuzi v. Cont’l Air
Lines, Inc., 819 F.2d 935, 937 (9th Cir. 1987)).

      However, “in a case involving statutory enforcement, where the applicable statute
authorizes injunctive relief, the traditional irreparable injury showing is not required.”
F.T.C. v. Consumer Def., LLC, 926 F.3d 1208, 1214 (9th Cir. 2019) (concluding that the
F.T.C. v. World Wide Factors, Ltd., 882 F.2d 344, 346–47 (9th Cir. 1989), as amended,
and United States v. Odessa Union Warehouse Co-op, 833 F.2d 172, 175–76 (9th Cir.
1987), can be applied consistently with Winter). While irreparable harm may be
presumed, the movant is still required to demonstrate a likelihood of success on the
merits and that the balance of the equities favors injunctive relief. Consumer Def., LLC,
926 F.3d at 1212.

                                            III. DISCUSSION

         A.      Evidentiary Objections
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 5 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 6 of 19 Page ID #:3391

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

       The Arete Individuals and Arete filed evidentiary objections to certain declarations
filed by the F.T.C. in support of the TRO. ECF No. 49-5. The Court relies only on that
evidence which it deems admissible. Any remaining objections are overruled as moot.
The Court further notes that it gives little credence to blanket objections. See Amaretto
Ranch Breedables v. Ozimals Inc., 907 F. Supp. 2d 1080, 1081 (N.D. Cal. 2012) (“This
Court need not address boilerplate evidentiary objections that the parties themselves
deem unworthy of development . . . .”); Californians for Disability Rights, Inc. v.
California Dep’t of Transp., 249 F.R.D. 334, 350 (N.D. Cal. 2008) (“The Court declines
the defendants’ invitation to analyze objections that defendants did not themselves bother
to analyze, and the objections are overruled on those grounds alone.”); Communities
Actively Living Indep. & Free v. City of Los Angeles, 2011 WL 4595993, at *8 (C.D.
Cal. Feb. 10, 2011) (“It is not the Court’s responsibility to attempt to discern the City’s
grounds for objecting to evidence submitted by Plaintiffs where the City merely repeats
the same categorical objections but provides little to no explanation as to why the subject
evidence is objectionable.”).

         B.      Preliminary Injunction

                 1.     Likelihood of Success on the Merits

                        (A)     Violations of the F.T.C. Act

       Section 5 of the F.T.C. Act prohibits “unfair or deceptive acts or practices in or
affecting commerce.” 15 U.S.C. § 45(a)(1). “An act or practice is deceptive if ‘first,
there is a representation, omission, or practice that, second, is likely to mislead consumers
acting reasonably under the circumstances, and third, the representation, omission, or
practice is material.’” F.T.C. v. Stefanchik, 559 F.3d 924, 928 (9th Cir. 2009) (quoting
F.T.C. v. Gill, 265 F.3d 944, 950 (9th Cir. 2001)). A representation is “likely to mislead
consumers” when (1) the representation is false; or (2) the advertiser lacked a reasonable
basis for its claims. F.T.C. v. John Beck Amazing Profits, LLC, 865 F. Supp. 2d 1052,
1067 (C.D. Cal. 2012) (citing F.T.C. v. U.S. Sales Corp., 785 F.Supp. 737, 748
(N.D.Ill.1992); In the Matter of Thompson Med. Co., Inc., 104 F.T.C. 648, 64 (1984)).
Material misrepresentations are those that involve information important to consumers
and thus are “likely to affect their choice of, or conduct regarding, a product.” F.T.C. v.
Cyberspace.Com LLC, 453 F.3d 1196, 1201 (9th Cir. 2006). Express representations are
presumed to be material. F.T.C. v. Pantron I Corp., 33 F.3d 1088, 1096 (9th Cir. 1994).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 6 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 7 of 19 Page ID #:3392

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                        Date    11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

However, a court may consider “the overall ‘net impression’ that Defendants’
representations make upon consumers.” Id. at 1200.

       The F.T.C. has provided evidence that Defendants make four different types of
misrepresentations to deceive consumers. First, Defendants directly represent to
consumers that they are affiliated with DOE when they are not.8 Second, Defendants
claim that if consumers sign up for their services and pay them both an upfront fee and
regular monthly payments, they will enroll consumers in government programs that will
lower their monthly payments or loan balances.9 Third, Defendants tell consumers that
they will apply the fees paid to them by consumers to the consumers’ student loan
balances or monthly payments.10 Fourth, Defendants tell consumers that they will be
taking over the loan servicing from the federal loan servicers by processing payments and
filing certifications as required under the DOE’s income driven repayment programs.11
Such representations are certainly material since they would influence a consumer’s
choice in determining whether to engage the Corporate Defendants given that consumers
believed (as evidenced in multiple consumer declarations) that Defendants were affiliated
or worked with DOE, that signing up for Defendants’ services would result in lower
monthly payments and loan balances, and that their loans were going to be serviced by
the Corporate Defendants who would apply payments to their student loan balances.
Such representations were so material that consumers would even give Defendants their
account login credentials for their DOE Federal Student Aid account or loan servicer
account.12

         The Court notes that Arete and the Arete Individuals argue that they decided to


         8
          Pl. Ex. 3, 89; Pl. Ex. 4, 96; Pl. Ex. 12, 349; Pl. Ex. 15, 441.
         9
          See e.g., Pl. Ex. 1, 1-2; Pl. Ex. 3, 90; Pl. Ex. 4, 97; Pl. Ex. 5, 109-10; Pl. Ex. 6, 145.
         10
         See e.g., Pl. Ex. 1, 1 (“[H]e was very clear that the $39 monthly payment would be applied to
my student loans[.]”); Pl. Ex. 4, 99 (“[I believed that Arete had me in a loan repayment program to pay
$39 for 20 years, and that Arete would be applying that $39 entirely towards my loans.”).
         11
         See e.g., Pl. Ex. 3, 90 (“Mr. Greene told me that AFSS would have my loan transferred from
Navient to AFSS and AFSS would service it directly.”); Pl. Ex. 7, 173.
         12
       Pl. Ex. 1, 2, 3-4; Pl. Ex. 4, 97; Pl. Ex. 6, 145; Pl. Ex. 8, 208; Pl. Ex. 3, 89; Pl. Ex. 19, 564;
Compare Pl. Ex. 22, 704, 709-14 with Pl. Ex. 23, 732, 1184-85; see also Pl. Ex. 6, 147; Pl. Ex. 9, 256.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                   Page 7 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 8 of 19 Page ID #:3393

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

withdraw from the student loan advisory business in April 2019. C. Howe, Decl. ¶ 5. C.
Howe declares that Arete “announced this change to [] employees and ceased []
marketing efforts shortly thereafter. I shut down our student loan consulting business
website at aretefinancialfreedom.com and redirected it to aretefinancial.org, which is
solely dedicated to Arete’s consumer debt settlement services. We also stopped efforts to
enroll new customers, cut ties with affiliates who were directing customers to us; and laid
off or retrained employees to focus on the consumer debt side of the business. The only
student loan debt customers remaining with Arete are those who were signed up prior to
the winding down of that business whose contracts with Arete required us to provide
them with annual recertification services until the contracts end.” Id. However, the fact
that Arete and the Arete Individuals continue to provide consumers with “recertification
services” that are premised on misrepresentations is evidence in itself that there is a
continuing harm to consumers and that such practices are ongoing. Furthermore, Arete
continues to charge these customers monthly service fees premised on deceptions. See
Id. at ¶ 7. Thus, the Court finds these arguments unconvincing. Separately, as will be
discussed in Section III.B.1(D), infra, there is evidence here that the Corporate
Defendants, including Arete, are operating under one common enterprise.

       Given that the F.T.C. has provided significant amounts of evidence that Defendants
made material misrepresentations, the Court finds that the F.T.C. has met their burden of
establishing their likelihood of success on the merits as to the deceptive
misrepresentations.

                        (B)     Violations of the TSR

         The TSR prohibits “sellers” and “telemarketers” from:

                 Requesting or receiving payment of any fee or consideration for
                 any debt relief service until and unless: (A) The seller or
                 telemarketer has renegotiated, settled, reduced, or otherwise
                 altered the terms of at least one debt pursuant to a settlement
                 agreement, debt management plan, or other such valid
                 contractual agreement executed by the customer; [and] (B) The
                 customer has made at least one payment pursuant to that
                 settlement agreement, debt management plan, or other valid
                 contractual agreement between the customer and the creditor or
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 8 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 9 of 19 Page ID #:3394

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

                 debt collector[.]

16 C.F.R. § 310.4.

        The TSR also prohibits misrepresentations as to a “seller’s or telemarketer’s
affiliation with, or endorsement or sponsorship by, any person or government entity.” 16
C.F.R. § 310.3(a)(2)(vii).

         Additionally, the TSR prohibits misrepresentations as to:

                 Any material aspect of any debt relief service, including, but
                 not limited to, the amount of money or the percentage of the
                 debt amount that a customer may save by using such service;
                 the amount of time necessary to achieve the represented results;
                 the amount of money or the percentage of each outstanding debt
                 that the customer must accumulate before the provider of the
                 debt relief service will initiate attempts with the customer's
                 creditors or debt collectors or make a bona fide offer to
                 negotiate, settle, or modify the terms of the customer's debt. . .

16 C.F.R. § 310.3(a)(2)(x).

       The F.T.C. alleges that Defendants have committed violations of each of these
sections of the TSR. To support their claim, the F.T.C. has provided evidence that
Defendants charge fees before they work on a consumer’s file. See Pl. Ex. 23, 1465; Pl.
Ex. 2, 47-48, 62; Pl. Ex. 9, 214, 238. The F.T.C. has provided evidence that Defendants
routinely misrepresent that they are associated with or work with the DOE despite having
no relationship with them. See e.g., Pl. Ex. 3, 89; Pl. Ex. 4, 96; Pl. Ex. 12, 349; Pl. Ex.
15, 441. Additionally, as discussed in detail in Section III.B.1(A), supra, Defendants
have made material misrepresentations of Section 5 of the F.T.C. Act. Accordingly, these
violations are also material misrepresentations of the TSR.

       Given that the F.T.C. has provided sufficient evidence supporting their claims that
Defendants have committed violations of the TSR, the Court finds that the F.T.C. has met
their burden of establishing their likelihood of success on the merits as to the deceptive
misrepresentations.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 9 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 10 of 19 Page ID #:3395

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         SACV 19-cv-02109 JVS(ADSx)                                   Date   11/26/19
 Title            F.T.C. v. American Financial Support Services, Inc.

                           (C)     Corporate Defendants

       “Where one or more corporate entities operate in common enterprise, each may be
held liable for the deceptive acts and practices of the others.” F.T.C. v. John Beck
Amazing Profits, LLC, 865 F. Supp. 2d 1052, 1082 (C.D. Cal. 2012) (citing F.T.C. v.
Think Achievement Corp., 144 F. Supp. 2d 993, 1011 (N.D. Ind. 2000)). In determining
whether a common enterprise exists, courts consider whether there is (1) common
control; (2) sharing office space and offices; (3) whether business is done through
interrelated companies; and (4) whether funds are commingled. Id.

       The F.T.C. provides the following evidence supporting that the Corporate
Defendants are a common enterprise: (1) Bank records with extensive transfers between
the Corporate Defendants’ bank accounts;13 (2) similarly designed websites14 that at times
even redirect to one another; and (3) the Corporate Defendants’ use of common phone
accounts to conduct marketing calls.15 Reports from consumers also indicate that
Consumer’s believed the Corporate Defendants were interrelated. See e.g., Pl. Ex. 23,
671 (“1File.org’s information is on the “legal” documents signed, leading to the belief
they are the parent company of AFSS.”). Pursuant to the temporary receiver’s initial
report, there is also evidence that the Corporate and Individual Defendants shared offices
primarily out of one office building located at 1261 East Dryer Road, Santa Ana, CA.
Rec. Reprt., ECF No. 57-1, 6.

      The evidence is indicative of a common enterprise given that the Corporate and
Individual Defendants shared offices, business was conducted through interrelated
companies and there was a high volume of funds transferred among the Corporate
Defendants. Accordingly, the F.T.C. has met its burden of establishing their likelihood of
success on the merits as to whether the Corporate Defendants are a common enterprise.

                    (D)    Individual Defendants

         Individuals are liable for corporate violations of the F.T.C. Act if (1) they

         13
              Pl. Ex. 25, 1809-10; Pl. Ex. 23, 1042-44.
         14
              See Pl. Ex. 23, 734-35 (and corresponding non-paper exhibits).
         15
              Id. at 736-37, 742-43.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                            Page 10 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 11 of 19 Page ID #:3396

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         SACV 19-cv-02109 JVS(ADSx)                                     Date   11/26/19
 Title            F.T.C. v. American Financial Support Services, Inc.

“participated directly in the deceptive acts or had the authority to control them and (2) []
had knowledge of the misrepresentations, [were] recklessly indifferent to the truth or
falsity of the misrepresentation, or [were] aware of a high probability of fraud along with
an intentional avoidance of the truth.” John Beck, 865 F. Supp. 2d at 1082 (citing F.T.C.
v. Stefanchik, 559 F.3d 924, 931 (9th Cir. 2009)) (internal quotations omitted).

      The F.T.C. provides the following evidence as to the Individual Defendants’
control of the Corporate Defendants:

       C. Howe is president of AFF, president of Arete LLC, and manager of 1file.org.
Pl. Ex. 23, 717-18, 760, 770, 1430, 1642. C. Howe also started LCB as a limited liability
company in 2012, incorporated it in 2016, and is its CEO, owner, and sole director. Id. at
782-787. C. Howe is also a signatory on LCB’s bank accounts, has served as its contact
person for merchant processing accounts, and has registered web domains for it.16

      A. Howe is COO and manager of 1file.org. Id. at 1518. A. Howe has responded to
consumer complaints submitted to the Better Business Bureau on behalf of 1file.org. Id.
at 1454-56. A. Howe has also represented herself in voicemails as handling refunds,
chargebacks, and sales issues for 1file.org. Id. at 725, 939.

      Hsu manages 1file.org, incorporated AFF and has served as its CFO, Secretary,
and director. Id. at 756, 772. Hsu has also served as manager of Arete LLC. Id. at 766.
Hsu is also the CFO of LCB. Id. at 719, 785.

      Palacios has served as the Secretary, COO, and director of AFF, is CEO of Arete
LLC, and registered aretefinancial.org. Id. at 731-32, 757-58, 763, 1167, 1174, 1633.
Palacios serves as Diamond Choice’s owner, CEO, CFO, director, and president. Id. at
778-79, 1114, 1540.

        Pomazi is AFF’s CEO, whose duties include responding to consumer complaints.
Id. at 741, 744-45, 1446, 1448, 1633. Pomazi is also the owner of PSS, and the signatory
on its bank accounts. Id. at 730, 739, 781, 1150, 1154, 963-65.

         Singh formed AFSS and USFFC in January 2014 and serves as their president and

         16
              Id. at 719-22, 735, 783-85, 799, 813, 818, 990, 994, 1000, 1002.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                              Page 11 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 12 of 19 Page ID #:3397

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

sole director. Id. at 716, 720, 750, 755, 793. Singh also serves as the signatory to
USFFC’s bank account. Id. at 728, 980-988.

      Therefore, the F.T.C. has met its burden of proving that the individuals controlled
the Corporate Defendants.

       As to whether the Individual Defendants had knowledge of or at least were
recklessly indifferent as to wrongdoing, the F.T.C. argues that C. Howe, Hsu, and
Palacios are officers of Arete, LLC, which is under orders by two different state
regulators for offering debt relief services without a license. Pl. Ex. 23, 762-68, 1432,
1436. However, the allegations herein are different in kind from operating without a
license and thus the Court affords this evidence little weight.

        Nonetheless, “[t]he extent of an individual’s involvement in a fraudulent scheme
alone is sufficient to establish the requisite knowledge for personal restitutionary
liability.” F.T.C. v. Affordable Media, 179 F.3d 1228, 1235 (9th Cir. 1999). The F.T.C.
provides evidence that Hsu, C. Howe and A. Howe attended a meeting in which they
discussed chargebacks and how to make improvements to avoid them. Id. at 23, 1382-83.
Pomazi, C. Howe, A. Howe, and Singh have responded to consumer complaints. Id. at
1446, 1453-54, 1470. Palacios shares an office space with Hsu, was secretary, COO, and
director of AFF, is CEO of Arete, and held signatory authority on Arete’s bank accounts.
See 731-32, 757-58, 763, 1008, 1010, 1012, 1014, 1018, 1020, 1167, 1174, 1633; Rec.
Reprt. 7. Furthermore, the Receiver’s initial report details a May 1, 2019 Whatsapp
conversation where Palacios chats with C. Howe regarding shielding Arete from liability
“motivated at least in part by awareness of increasing regulatory pressures”:

                 Palacios stated that they “[n]eed[ed] to cut off SL [student loan]
                 affiliates today if possible.” He emphasized that it “ha[d] to be
                 done,” because even though they “gave up 300k a month
                 because of liability with SL,” they were “still taking liability by
                 enrolling files for other companies to earn pennies.” Carey
                 Howe responded that “Sye or 1file has to take them,” referring
                 to Student Loan Pro (Gilani’s company) and their other student
                 loan business, Defendant 1file.org, and showing a clear intent to
                 allocate risk away from Arete and to these two other companies.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 12 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 13 of 19 Page ID #:3398

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

Rec. Reprt. 11.

     The Court finds this evidence convincing as to whether the individuals had
knowledge of or were recklessly indifferent as to the alleged misrepresentation which
would have led to the voluminous chargebacks and consumer complaints.

       The Court notes that Signh has declared that he did not have knowledge of the
alleged deceptive practices and only “reviewed and responded to approximately thirteen
(13) complaints.” Singh Decl. ¶8, ECF No. 48. Such self serving declaration does not
refute the evidence provided by the F.T.C.. Furthermore, even knowledge of only
thirteen complaints would still have notified Singh of such deceptive practices.

      Accordingly, the Court finds that Defendants are likely to prevail as to the
Individual Defendants.

                        (E)     The Relief Defendant

       “Federal courts may order equitable relief as to a person against whom no
wrongdoing is alleged in an enforcement action ‘if it is established that the relief
defendant possesses property or profits illegally obtained and the relief defendant has no
legitimate claim to them.’” F.T.C. v. Good Ebusiness, LLC, 2016 WL 3704489, at *7
(C.D. Cal. July 12, 2016) (citing F.T.C. v. Think Achievement Corp., 144 F. Supp. 2d
1013, 1020 (N.D. Ind. 2000) (citing Sec. Exch. Comm. v. Cherif, 933 F.2d 403, 414 &
n.11 (7th Cir. 1991)).

       Defendant Hsu is the CEO of Relief Defendant MJ Wealth. Pl. Ex. 23, 795. The
F.T.C. has provided evidence that the Corporate Defendants have transferred over $2.5
million to MJ Wealth since 2014. Pl. Ex. 25, 1809. In turn, MJ Wealth has transferred
over $50,000 back to LCB. Id. at 1810. The F.T.C. has also provided evidence that bank
accounts for MJ Wealth show transfers to make payments to Hsu’s personal credit cards,
payments to Bentley, Mercedes, Porsche, and Tesla, transfers to casinos, and ATM
withdrawals. Pl. Ex. 23, 728-29, 1060, 1066, 1074-75, 1082. Given that Hsu controls
MJ Wealth, MJ Wealth has not responded to the Motion, and there is no evidence for the
assertion that MJ Wealth has a legitimate claim to the funds, the Court finds it likely that
the F.T.C. will prevail against MJ Wealth.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 13 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 14 of 19 Page ID #:3399

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

                 2.     Balance of Equities

       “When a district court balances the hardships of the public interest against a private
interest, the public interest should receive greater weight.” F.T.C. v. World Wide Factors,
Ltd., 882 F.2d 344, 347 (9th Cir. 1989) (citing F.T.C. v. Warner Communications, Inc.,
742 F.2d 1156, 1165 (9th Cir. 1984). Additionally, “the public has a compelling interest
in ensuring the robust enforcement of federal consumer protection laws.” Alliance, 296
F. Supp. 3d 1197, 1212 (C.D. Cal. Nov. 2, 2017).

       Arete and the Arete individuals argue that the private interests of Arete outweigh
the public interest because immediately prior to the TRO Arete was an active business
focused on consumer debt settlement and not student loans. Opp’n. 49, 23. However, as
described above, by its own admission, Arete continues to collect fees from remaining
student-loan customers and continues to provide consumers with “recertification
services.” C. Howe Decl. ¶¶ 5,7. Such fees and services premised on misrepresentations
are evidence that there is a continuing harm to consumers and that such practices are
ongoing. Thus, the public interest here outweighs Arete and the remaining Defendants’
private interests. Accordingly, the balance of equities weighs in favor of granting the
preliminary injunction.

                 3.     Scope of the Preliminary Injunction

       In addition to granting the preliminary injunction, the F.T.C. asks the Court to
freeze Defendants’ assets, appoint a temporary receiver, and grant immediate access to
Defendants’ premises. Mot., 25.

       The Court has the authority to order ancillary relief such as freezing assets as a
result of its inherent equitable power to order consumer redress. See F.T.C. v. H. N.
Singer, Inc., 668 F.2d 1107, 1113 (9th Cir. 1982) (“We hold that Congress, when it gave
the district court authority to grant a permanent injunction against violations of any
provisions of law enforced by the Commission, also gave the district court authority to
grant any ancillary relief necessary to accomplish complete justice because it did not limit
that traditional equitable power explicitly or by necessary and inescapable inference.”);
see also World Wide Factors, 882 F.2d at 348; F.T.C. v. U.S. Oil & Gas Corp., 748 F.2d
1431, 1432 (11th Cir. 1984).

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 14 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 15 of 19 Page ID #:3400

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

                        (A)     Asset Freeze

       “A party seeking an asset freeze must show a likelihood of dissipation of the
claimed assets, or other inability to recover monetary damages, if relief is not granted.”
Johnson v. Couturier, 572 F.3d 1067, 1085 (9th Cir. 2009). “Courts have frozen
individual defendants’ assets where the individual defendants controlled the deceptive
activity and had actual or constructive knowledge of the deceptive nature of the practices
in which they were engaged.” Wealth Educators, Inc., 2015 WL 11439063, at *8.
Furthermore, a court may freeze a relief defendant’s assets where (1) a person has
obtained ill-gotten funds and does not have a legitimate claim to those funds; or (2)
where the government can demonstrate that the defendant exercised complete control
over the third party. See SEC v. Cavanaugh, 155 F.3d 129, 136 (2d Cir. 1998) (“Federal
courts may order equitable relief against a person who is not accused of wrongdoing in a
securities enforcement action where that person: (1) has received ill-gotten funds; and (2)
does not have a legitimate claim to those funds.”); SEC v. Hickey, 322 F.3d 1123, 1131-
32 (9th Cir. 2003).

       The AFS Defendants oppose the portion of the TRO that places a freeze on their
assets. Opp’n. 1, 4, 6-7. Specifically, the AFS Defendants argue that the Seventh
Circuit’s holding in F.T.C. v. Credit Bureau Center, LLC, prevents the Court from
granting the F.T.C.’s request for an asset freeze. 937 F.3d 764, 767 (7th Cir. 2019)
(holding that “section 13(b) does not authorize restitutionary relief.”). Arete joins in this
argument noting that the Seventh Circuit’s decision was premised on Meghrig v. KFC
W., Inc., which in part held that “it is an elemental canon of statutory construction that
where a statute expressly provides a particular remedy or remedies, a court must be chary
of reading others into it.” Opp’n. 2, 20; 516 U.S. 479, 487-88 (1996). Arete further
argues that the Ninth Circuit’s holding in Owner-Operator Indep. Drivers Ass’n, Inc. v.
Swift Transp. Co. (AZ), bars the Court from granting an asset freeze here. 632 F.3d
1111, 1121 (9th Cir. 2011). In Owner-Operator, the Court found that ancillary remedies
including restitution and disgorgement were not appropriate as to Truth-in-Lending
regulations because the statute confined the court’s equitable powers to injunctive relief.
Id. (“Unless otherwise provided by statute, the court retains its full equitable powers . . . .
In this case, by contrast, the statute has done precisely that; it has provided a different
scheme of enforcement, listing only injunctive relief to the exclusion of other equitable
remedies. Indeed, it is an elemental canon of statutory construction that where a statute
expressly provides a particular remedy or remedies, a court must be chary of reading
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 15 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 16 of 19 Page ID #:3401

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

others into it.” (internal citations and quotations omitted)).

        Nonetheless, F.T.C. v. Credit Bureau Center, LLC, is an out of circuit case that
does not control here. The Ninth Circuit has “repeatedly held that § 13 ‘empowers
district courts to grant any ancillary relief necessary to accomplish complete justice,
including restitution.’” F.T.C. v. AMG Capital Mgmt., LLC, 910 F.3d 417, 426 (9th Cir.
2018) reh’g denied, 2019 U.S. App. LEXIS 18551 (9th Cir. June 20, 2019) (citing F.T.C.
v. Commerce Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016) and F.T.C. v. Pantron I
Corp., 33 F.3d 1088, 1102 (9th Cir. 1994)). Based on such precedent, the Court finds
that it has the authority to grant an asset freeze here.

       Although the AFS Defendants also argue that the F.T.C. has failed to show the
requisite evidence as to whether the individuals can be held liable for the deceptive
practices, the Court disagrees. See Opp’n., 5; refer to Section III.B.1(D), supra. Here,
the F.T.C. has provided evidence that Defendants have dissipated their assets given that
the Corporate Defendants transferred over five million dollars to offshore banks and
entities. Pl. Ex. 25, 1810-11. Furthermore, the Corporate Defendants’ bank accounts
have been used to pay for the Individual Defendants’ cars, travel, personal credit cards,
and gambling. Pl. Ex. 23, 1050, 1052, 1097, 1102, 1104; Pl. Ex. 25, 1810. Furthermore,
between April 2014 and May 2019, the Corporate Defendants have transferred $10.9
million to the Individual Defendants or the Howe family trust account. Pl. Ex. 25, 1808-
10. Such evidence indicates that there is a likelihood that the claimed assets will be
dissipated. This is particularly so where the alleged conduct is premised on
misrepresentations. Accordingly, the Court finds that an asset freeze is appropriate here
as to the Corporate Defendants.

       Arete argues that only ten percent of its business and monthly revenue is derived
from student loans. C. Howe Decl., ¶ 7. Furthermore, Arete argues that it has a thriving
business focused on renegotiating debt settlements on behalf of customers. Palacios
Decl., ¶ 3. The appointed receiver has also acknowledged that Arete has shifted its
business to consumer debt relief. Hawbecker Decl., Ex. 1. Arete notes that prior to the
TRO, Arete was serving approximately 38,000 customer credit accounts on behalf of
7,700 debt settlement clients and employed approximately 150 individuals, 143 of whom
work on debt settlement services. Id. at ¶ 4. Arete’s debt settlement programs do not
charge customers fees in advance. Id. at ¶ 5. Furthermore, student loan customers pay
through a different payment system (World Pay and vPay) than do Arete’s debt
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 16 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 17 of 19 Page ID #:3402

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                            Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

settlement customers (who use Debt Pay Gateway) and are reportedly deposited into a
different bank account. C. Howe Decl. ¶ 5, 10; Palacios Decl., ¶ 5. However, the
receiver’s report identifies transfers of almost $4 million between these accounts during a
five month period in 2019. Rec. Reprt., Ex. 27, 2. Additionally, pursuant to the
receivership initial accounting records review, “it is not possible to verify the amount of
income derived from each of the two business models.” Rec. Reprt., Ex. 27, 2. This is
because Arete’s accounting records were inadequately kept with few transactions entered
for 2019 (including no deposit history for nine months). Id. at 2. As such, Arete’s
accounting records cannot be relied upon. Rec. Reprt., Ex. 27, 1-2.

        Furthermore, tracing of assets is not required to determine whether it is appropriate
to freeze assets. See Sec. & Exch. Comm’n v. Lee, 2019 WL 4934181, at *6 (S.D. Cal.
Oct. 7, 2019) (Explaining that “requests for the release of frozen assets to pay attorney’s
fees have been denied where the frozen assets fell short of a potential disgorgement order,
regardless of whether the funds were tainted (i.e. traceable to illegal activity).”). Here
there is credible evidence that Arete has continued their fee collection practice and
distributed the proceeds. Furthermore, Defendants face $43 million of joint and several
liability. See Pl. Ex. 25, 1808-09 (showing over $43 million in payment processor
transactions). Pursuant to the Receiver, “[t]he presently frozen Receivership Entity funds
are a mere fraction of the alleged $43 million in consumer harm.” Rec. Reprt., 24.
Accordingly, the Court finds it appropriate to freeze Arete’s assets.

        As to the Individual Defendants, as discussed in detail in Section III.B.1(D), supra,
there is evidence that the Individual Defendants both controlled the Corporate Defendants
and had knowledge of or at the very least constructive knowledge of the deceptive
practices of the Corporate Defendants. Accordingly, an asset freeze is appropriate here as
to all Individual Defendants.

       As to Relief Defendant, “[a] person who controls the distribution of illegally
obtained funds is liable for the funds he or she dissipated as well as the funds he or she
retained.” See Sec. & Exch. Comm’n v. World Capital Mkt., Inc., 864 F.3d 996, 1007
(9th Cir. 2017) (citing SEC v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1098). The
F.T.C. has provided evidence that MJ Wealth is owned and controlled by Hsu. Pl. Ex.
23, 795. Furthermore, bank accounts for MJ Wealth show transfers to make payments to
Hsu’s personal credit cards, payments to Bentley, Mercedes, Porsche, and Tesla, transfers
to casinos, and ATM withdrawals. Pl. Ex. 23, 728-29, 1060, 1066, 1074-75, 1082.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                      Page 17 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 18 of 19 Page ID #:3403

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                 Date    11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

Accordingly, the Court finds that an asset freeze is appropriate as to MJ Wealth.

       For the foregoing reasons, the Court finds that a freeze to the entirety of the assets
of all Defendants is appropriate here.

                        (B)     Temporary Receiver

      “Appointing a receiver is an extraordinary equitable remedy, which should be
applied with caution.” Canada Life Assur. Co. v. LaPeter, 563 F.3d 837, 844 (9th Cir.
2009) (internal citations and quotations omitted). In determining whether appointing a
receiver is warranted Courts “often consider the following factors: whether the defendant
engaged in fraudulent conduct, whether an imminent danger of loss of property exists, the
inadequacy of available legal remedies, and harm to the plaintiff if the request for a
receivership is denied.” Solis v. Matheson, 563 F.3d 425, 438 (9th Cir. 2009).
Nonetheless, no one factor is dispositive and there is no precise formula used to
determine if a receiver should be appointed. Canada Life, 563 F.3d at 844.

       Here the Court finds that it is appropriate to appoint a receiver given that there is
evidence that (1) Defendants have made fraudulent misrepresentations to consumers
about their services; and (2) that Defendants operate their business under various names,
addresses, and telephone numbers thereby increasing the ease of Defendants to move
their property without notice.

                        (C)     Immediate Access to Premises and Limited Expedited Discovery

       The F.T.C. asks that the Court to grant it access to Defendants’ business premises
and order limited expedited discovery because there is a likelihood that Defendants will
“destroy, or render inaccessible, critical evidence.” Mot., 29. In support, the F.T.C.
notes that Defendants are registered under fictitious business names, that Arete LLC has
violated two state orders by marketing debt relief services without a license, and that
AFF, 1file.org, and USFFC “have been admonished by other courts for failing to comply
with discovery obligations and court orders.”17 Given the risk of continued consumer
injury and history of prior conduct, the Court deems it appropriate to grant immediate


         17
          Mot. 29. See e.g., Pl. Ex. 23, 1399-1402, 1409, 1420, 1422, 1630-32; Pl. Ex. 11, 308; see also,
Pl. Ex., 1, 8; Pl. Ex. 23 762-68, 1336, 1432.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 18 of 19
Case 8:19-cv-02109-JVS-ADS Document 75 Filed 11/26/19 Page 19 of 19 Page ID #:3404

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-cv-02109 JVS(ADSx)                                        Date   11/26/19
 Title          F.T.C. v. American Financial Support Services, Inc.

access to Defendants’ business premises, and limited expedited discovery. See F.T.C. v.
Wealth Educators, Inc., 2015 WL 11439063, at *8 (C.D. Cal. Apr. 6, 2015) (granting
expedited discovery and the disabling of defendants’ website to prevent consumer
injury).

      For the foregoing reasons, the Court GRANTS the preliminary injunction,
GRANTS the request to freeze assets, appoints a receiver, GRANTS the request for
limited expedited discovery, and GRANTS immediate access to Defendants’ business
premises.

                                           IV. CONCLUSION

         For the foregoing reasons, the Court GRANTS the motion.

                 IT IS SO ORDERED.


                                                                                                    :       0

                                                           Initials of Preparer      lmb/rrp




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                      Page 19 of 19
